Citation Nr: 0939244	
Decision Date: 10/16/09    Archive Date: 10/28/09

DOCKET NO.  06-29 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for type II diabetes 
mellitus.

2.  Entitlement to service connection for kidney problems, 
including renal cell carcinoma and renal cysts.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. M. Kreitlow, Counsel




INTRODUCTION

The Veteran had active military service from September 1965 
to April 1972, including two tours of duty in the Republic of 
Vietnam from March 1966 to March 1967 and March 1968 to 
October 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.

The issue of entitlement to service connection for kidney 
problems is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.


FINDING OF FACT

Although the Veteran served in the Republic of Vietnam and 
is, therefore, presumed to have been exposed to herbicides, 
the affirmative evidence of record establishes that the 
etiology of his type II diabetes mellitus is pancreatitis the 
Veteran suffered in December 2005 rather than any event, 
injury or disease incurred in service, including exposure to 
herbicides while serving in Vietnam.  


CONCLUSION OF LAW

Type II diabetes mellitus was not incurred in or aggravated 
by service, nor can it be presumed to be due to exposure to 
herbicides during service in the Republic of Vietnam.  
38 U.S.C.A. §§ 1131, 1137, 5102, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.307, 3.309 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance Requirements

38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 and 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) describe 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  

Upon receipt of a complete or substantially complete 
application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and 
notify the claimant and his or her representative, if any, of 
what information and evidence not already provided, if any, 
is necessary to substantiate, or will assist in 
substantiating, each of the five elements of the claim 
including notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In the present case, notice was provided to the Veteran in 
January 2006, prior to the initial AOJ decision on his claim 
in June 2006.  Additional notice was provided to the Veteran 
in March 2007 in accordance with Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  The Board finds that the notices 
provided fully comply with VA's duty to notify as to content, 
but not timing.  However, the Board finds that any deficiency 
as to timing has been cured by appropriate notice and 
subsequent adjudication in Supplemental Statements of the 
Case issued in April and November of 2007.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (defects in timing 
of notice may be cured by affording the Veteran appropriate 
notice and subsequent adjudication).  Thus, there the Veteran 
will not be prejudiced by the Board proceeding to adjudicate 
his claim.

Likewise, the Veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  He was told it was his responsibility to support 
the claim with appropriate evidence and has been given the 
regulations applicable to VA's duty to notify and assist.  
Indeed, the Veteran submitted evidence in connection with his 
claim, which indicates he knew of the need to provide VA with 
information and evidence to support his claim.  Thus the 
Board finds that the purposes behind VA's notice requirement 
have been satisfied, and VA has satisfied its "duty to 
notify" the Veteran, and any error in this regard is 
harmless.   

With respect to VA's duty to assist, VA is only required to 
make reasonable efforts to obtain relevant records that the 
Veteran has adequately identified to VA.  38 U.S.C.A. 
§ 5103A(b)(1).  All efforts have been made to obtain 
relevant, identified and available evidence, and VA has 
notified the Veteran of any evidence that could not be 
obtained.  VA, therefore, has made every reasonable effort to 
obtain all records relevant to the Veteran's claim.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  The Veteran was 
afforded VA examination on his claim in May 2006.  

Thus, the Board finds that VA has satisfied its duties to 
inform and assist the Veteran at every stage of this case.  
Additional efforts to assist or notify him would serve no 
useful purpose.  Therefore, he will not be prejudiced as a 
result of the Board proceeding to the merits of his claim. 

II.  Analysis

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In order 
to prevail on the issue of service connection there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  

The Veteran claims that his type II diabetes mellitus is 
related to exposure to Agent Orange while serving in Vietnam.  

In some circumstances, a disease associated with exposure to 
certain herbicide agents will be presumed to have been 
incurred in service even though there is no evidence of that 
disease during the period of service at issue, unless there 
is affirmative evidence to establish that the disease is due 
to an intercurrent injury or disease. 38 U.S.C. § 1116(a); 38 
C.F.R. §§ 3.307(a)(6), 3.307(d)(1), 3.309(e).  A veteran who 
served in the Republic of Vietnam during the Vietnam era 
shall be presumed to have been exposed during such service to 
a herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C. § 1116(f). 
 
Diseases associated with such exposure include: AL 
amyloidosis; chloracne or other acneform diseases consistent 
with chloracne; Type 2 diabetes (also known as Type II 
diabetes mellitus or adult- onset diabetes); Hodgkin's 
disease; chronic lympocytic leukemia; multiple myeloma; non- 
Hodgkin's lymphoma; acute and subacute peripheral neuropathy; 
porphyria cutanea tarda; prostate cancer; respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea); and soft- 
tissue sarcomas (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma) as listed in Note 1.  38 
C.F.R. § 3.309(e).  The Secretary of VA has determined that 
there is no positive association between exposure to 
herbicides and any other condition for which the Secretary 
has not specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994).  See also 61 Fed. Reg. 41,442, 41,449 and 57,586, 
57,589 (1996).  A list of specific conditions not having a 
positive association was recently published by the Secretary.  
See Notice, 72 Fed. Reg. 32,395 (June 12, 2007). 
 
For presumptive service connection to be warranted, the 
herbicide-related disease shall have become manifest to a 
degree of 10 percent or more at any time after service, 
except that chloracne or other acneform disease consistent 
with chloracne, porphyria cutanea tarda, and acute and 
subacute peripheral neuropathy shall have become manifest to 
a degree of 10 percent or more within a year, and respiratory 
cancers within 30 years, after the last date on which the 
veteran was exposed to an herbicide agent during active 
military, naval, or air service.  38 C.F.R. § 
3.307(a)(6)(ii).  The last date on which such a veteran shall 
be presumed to have been exposed to a herbicide agent shall 
be the last date on which he or she served in the Republic of 
Vietnam during the Vietnam era.  "Service in the Republic of 
Vietnam" includes service in the waters offshore and service 
in other locations if the conditions of service involved duty 
or visitation in the Republic of Vietnam.  38 C.F.R. § 
3.307(a)(6)(iii).  VA General Counsel has determined that the 
regulatory definition of "service in the Republic of 
Vietnam" in 38 C.F.R. § 3.307(a)(6)(iii), requires that an 
individual actually have been present within the boundaries 
of the Republic of Vietnam to be considered to have served 
there, through inclusion of the requirement for duty or 
visitation in the Republic of Vietnam.  VAOPGCPREC 27-97.   
 
The Board does not dispute that the Veteran served in the 
Republic of Vietnam during the relevant period.  Thus, he is 
entitled to the presumption of exposure to herbicides.  Nor 
does the Board dispute that the Veteran is now diagnosed to 
have type II diabetes mellitus that has manifested to at 
least a compensable degree.  (See Diagnostic Code 7913, which 
provides for a 10 percent disability rating for type II 
diabetes mellitus manageable by restricted diet only.)  
Rather the issue before the Board is whether there is 
affirmative evidence that the Veteran's type II diabetes 
mellitus is due to an intercurrent injury or disease 
sufficient enough to rebut the presumption of service 
connection.  The Board finds that there is.

In this regard, 38 C.F.R. § 3.307(d)(1) states that evidence 
which may be considered in rebuttal of service incurrence of 
a disease listed in 38 C.F.R. § 3.309, which includes 
diabetes mellitus, will be any evidence of a nature usually 
accepted as competent to indicate the time of existence or 
inception of disease, and medical judgment will be exercised 
in making determinations relative to the effect of 
intercurrent injury or disease.  The expression 'affirmative 
evidence to the contrary' will not be taken to require a 
conclusive showing, but such showing as would, in sound 
medical reasoning and in the consideration of all evidence of 
record, support a conclusion that the disease was not 
incurred in service.  Id. 

The evidence of record establishes that the Veteran served in 
the U.S. Army from September 1965 to April 1972 with two 
tours of duty in the Republic of Vietnam from March 1966 to 
March 1967 and March 1968 to October 1969.  The Veteran's 
service treatment records for his active service do not show 
any complaints of, treatment for or diagnosis of type II 
diabetes mellitus.  On separation examination in March 1972, 
no abnormality of the endocrine system was noted.  

VA medical records show that the Veteran was hospitalized in 
December 2005 for acute pancreatitis.  He was discharged on 
December 19, 2005.  At the time of discharge, he was 
tolerating a regular diet and had had no further abdominal 
pain.  

On December 28, 2005, the Veteran was again admitted to the 
hospital.  It was noted that the Veteran presented with a 
three day history of upper respiratory infection symptoms, 
progressive weakness, nausea, and intolerance of intake by 
mouth.  He also had urinary frequency with dark yellow urine 
and heavy thirst.  On physical examination, he was noted to 
be lethargic, but arousable, oriented to person and place but 
answered "VA" to many questions.  Cerebral nerves II to XII 
were difficult to test but appeared normal except for slow, 
erratic response to check of extraocular muscles.  Labs 
revealed the Veteran had a glucose level of 830.  The 
impression was that all the findings were consistent with 
nonketotic hypersmolar hyperglycemic syndrome.  The diagnosis 
was likely new onset of type II diabetes mellitus, which was 
confirmed by the attending physician after examination of the 
Veteran the next day.  By December 31st, the Veteran was 
doing well and was discharged home.  

The Veteran underwent a VA examination in May 2006.  After 
reviewing the claims file and examining the Veteran, the 
examiner diagnosed him to have type II diabetes mellitus, 
hypertension and atrial fibrillation.  In response to a 
request for an etiology opinion regarding the type II 
diabetes mellitus, the examiner opined that it is at least as 
likely as not that the Veteran's type II diabetes mellitus is 
not related to herbicide exposure, it is related to the 
Veteran's pancreatitis.  An addendum to the original 
examination report was submitted to clarify the original 
opinion given.  In this addendum, the examiner opined that it 
is less likely than not that the Veteran's type II diabetes 
mellitus was related to the herbicide exposure.  It is 
related to the Veteran's pancreatitis.  The Board notes that, 
although the VA examination and opinion were rendered by a 
physician's assistant, they were also reviewed and signed by 
an endocrinologist.  

The Board finds that this evidence constitutes affirmative 
evidence contrary to the presumption that the Veteran's type 
II diabetes mellitus is related to herbicide exposure.  
Rather the affirmative evidence establishes that the 
Veteran's type II diabetes mellitus is related to the 
intercurrent acute pancreatitis he had just shortly prior to 
being diagnosed to have type II diabetes mellitus.  Thus, the 
presumption is rebutted and service connection under the 
presumption is not warranted.

Even if VA finds a Veteran is not entitled to a regulatory 
presumption of service connection for a given disability, the 
claim must nevertheless be reviewed to determine whether 
service connection can be established on a direct basis.  
Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).  
As such, the Board has considered whether the Veteran is 
entitled to service connection for type II diabetes mellitus 
on a direct basis.  However, the evidence of record fails to 
show that such is causally or etiologically related to any 
disease, injury, or incident in service.  Service treatment 
records are silent for any complaints of, treatment for or 
diagnosis of type II diabetes mellitus, and the Veteran has 
not contended that his type II diabetes mellitus has existed 
since service.  Moreover, as discussed above, the May 2006 VA 
examiner determined that the Veteran's type II diabetes 
mellitus was related to pancreatitis incurred in December 
2005, more than 33 years after his discharge from service.  
Thus, the preponderance of the evidence is against finding 
that service connection for type II diabetes mellitus is 
warranted on a direct basis as well. 

In conclusion, the Board finds that presumptive service 
connection is not warranted for the Veteran's type II 
diabetes mellitus as the presumption is rebutted by the 
affirmative evidence of record that it is not related to 
herbicide exposure, but to an intercurrent injury or disease 
(i.e., pancreatitis).  Furthermore, direct service connection 
is not warranted as the preponderance of the evidence is 
against finding that the Veteran's type II diabetes mellitus 
is related to any injury or disease incurred in service.  The 
preponderance of the evidence is, therefore, against the 
Veteran's claim for service connection for type II diabetes 
mellitus, and the benefit of the doubt doctrine is not 
applicable.  Consequently, the Veteran's claim must be 
denied.


ORDER

Entitlement to service connection for type II diabetes 
mellitus is denied.


REMAND

The Board finds that remand of the Veteran's claim for 
service connection for kidney problems, including renal cell 
carcinoma and renal cysts, is necessary in order to obtain a 
VA examination that provides an etiology opinion.  

In June 2006, the Veteran was diagnosed by CT scan to have 
renal cysts in both kidneys, left larger than right.  In 
September 2006, the Veteran underwent a left partial 
nephrectomy.  Pathology indicated that the portion of kidney 
removed contained cysts filled with recent and remote 
hematoma consistent with renal cell carcinoma with cystic 
degeneration.  (See December 2006 Urology Clinic note.)  

The service treatment records show multiple treatment notes 
in which the Veteran complained of pain in his abdomen, side 
and groin.  Some of these are clearly related to 
gastrointestinal disorders rather than genitourinary 
problems.  However, the Veteran was treated in October 1968 
for a urinary tract infection.  In addition, a January 1970 
urinalysis was positive for trace blood, and treatment notes 
from May 1970 show treatment for an acute episode of blood in 
the urine associated with burning on urination.  The 
impression was probably acute hematemetic cystitis with 
prostatitis.  

Although this evidence shows the incurrence of some 
genitourinary problems in service, there is no competent 
medical evidence of record addressing whether these problems 
in service may be the etiology and/or onset of the Veteran's 
current kidney problems.  So, VA is required to provide a 
medical exam and obtain a medical opinion, prior to deciding 
his claim.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
genitourinary examination.  The claims file 
must be provided to and reviewed by the 
examiner, who must indicate in his/her report 
that said review has been accomplished.

After reviewing the claims file and examining 
the Veteran, the examiner should provide a 
diagnosis of all current kidney problems and 
render an opinion as to whether it is at 
least as likely as not (i.e., at least a 50 
percent probability) that the Veteran's 
current kidney problems are related to any 
disease or injury incurred during service.  
The examiner should specifically address 
whether the Veteran's kidney problems are 
etiologically related to the genitourinary 
problems the Veteran had in service as seen 
in the service treatment records.  A complete 
rationale should be given for all conclusions 
and opinions expressed in a legible report.  

2.  Thereafter, the Veteran's claim should 
be readjudicated.  If such action does not 
resolve the claim, a Supplemental Statement 
of the Case should be issued to the Veteran 
and his representative.  An appropriate 
period of time should be allowed for 
response.  Thereafter, this claim should be 
returned to this Board for further appellate 
review, if in order.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


